EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Kalweit on 16 March 2022.
The application has been amended as follows: 
Claim 17, line 1 is amended as follows:
17. A non-transitory machine-readable media including instructions for data removal

Claim 18, line 1 is amended as follows:
18. The non-transitory machine-readable media of claim 17, wherein the operations

Claim 19, line 1 is amended as follows:
19. The non-transitory machine-readable media of claim 17, wherein the operations

Claim 20, line 1 is amended as follows:
20. The non-transitory machine-readable media of claim 19, wherein updating each

Claim 21, line 1 is amended as follows:
21. The non-transitory machine-readable media of claim 17, wherein the buffer full

Claim 22, line 1 is amended as follows:
22. The non-transitory machine-readable media of claim 17, wherein the threshold is

Claim 23, line 1 is amended as follows:
23. The non-transitory machine-readable media of claim 22, wherein the size of the

Claim 24, line 1 is amended as follows:
24. The non-transitory machine-readable media of claim 17, wherein a data portion is

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “in response to a determination that the count of data portions is below the threshold, write the data portions in a buffer” in conjunction with the other claim limitations, nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogan (US 2013/0219106) teaches inserting a trim command into a buffer.  Thangaraj (US 2016/0117252) teaches an un-map process that adds entries to a log when the write cache is below a threshold.  Thangaraj (US 2017/0160957) teaches accepting a command based on its reduction of storage capacity.  Furuya (US 2018/0203637) teaches writing to an unmap management table when the unmap range is above a threshold.  Park (US 2019/0303285) teaches two un-map processes.  Byun (US 2020/0057724) teaches performing a vertical un-map operation based on the target size.  Chai (US 2020/0167235) teaches backing up when the trim block reaches capacity.  Gyllenskog (US 11,144,448) teaches updating the L2P in volatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        16 March 2022